Citation Nr: 1307892	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  09-49 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Propriety of the reduction in the rating for service-connected diabetes mellitus, from 40 to 20 percent, effective April 1, 2009.

2.  Propriety of the reduction in the rating for service-connected degenerative joint and disc disease of the lumbar spine, from 20 to 10 percent, effective April 1, 2009.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from April 1955 to May 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified in a hearing before the undersigned Veterans Law Judge in August 2011.  A transcript of the hearing is included in the claims file. 

The Veteran's claims were remanded by the Board in February 2012.  An October 2012 rating decision granted the Veteran a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  Consequently the issue of entitlement to TDIU is no longer in appellate status before the Board.

A review of the Veteran's virtual VA folder reveals that all documents in that folder have already been considered by the RO in adjudicating the Veteran's claims.
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran received notice of the proposed reduction of his 40 percent rating for diabetes mellitus in a November 2008 letter; he was notified of his right to submit additional evidence and request a predetermination hearing.

2.  A January 2009 rating decision reduced the rating for the Veteran's disability rating for diabetes mellitus from 40 percent to 20 percent, effective April 1, 2009.

3.  At the time of the January 2009 rating decision, the 40 percent evaluation for the Veteran's diabetes mellitus had been in effect for less than five years. 

4.  The medical evidence reflects material improvement in the Veteran's diabetes mellitus under the ordinary conditions of his life.

5.  The medical evidence prior to April 1, 2009 does not reflect material improvement in the Veteran's lumbar spine disability under the ordinary conditions of his life.


CONCLUSIONS OF LAW

1.  The reduction of the rating for the Veteran's diabetes mellitus from 40 percent to 20 percent, effective April 1, 2009, was proper, and restoration of the 40 percent rating is not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.119, Diagnostic Code 7913 (2012). 

2.  The criteria for restoration of a 20 percent rating for degenerative joint and disc disease of the lumbar spine from April 1, 2009 have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.124a, Diagnostic Code 5242 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

With regard to the restoration/propriety of a reduction appeals, the Board notes that such appeals stem from a 38 C.F.R. § 3.105(e) reduction, not a claim or application for benefits.  As such, it arises from an action initiated by the RO, not the Veteran.  The regulations pertaining to the reduction of disability evaluations contain their own notification and due process requirements.  See 38 C.F.R. § 3.105(e), (i).  For this reason, the notice and assistance provisions of the VCAA do not apply to this claim. 

38 C.F.R. § 3.105(e) allows for a reduction in the evaluation of a service-connected disability when warranted by the evidence but only after following certain procedural guidelines.  First, there must be a rating action proposing the reduction, and the Veteran must be given 60 days to submit additional evidence and to request a predetermination hearing.  If a hearing is not requested, and reduction is considered to be still warranted, a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e), (i)(2).  The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i).

The Board concludes that VA has complied with the notification and due process requirements applicable to the reduction of a disability evaluation.  Specifically, an October 2008 proposal informed the Veteran of the proposed reduction, the evidence, and reasons and bases for the proposed reduction.  A November 2008 letter accompanying the October 2008 proposal informed the Veteran of his right to submit additional evidence or argument and to present such evidence or argument at a personal hearing, pursuant to 38 C.F.R. § 3.105(e), (i).  The reductions, following the 60-day period to allow evidence to be submitted, were adjudicated in a January 2009 rating decision, the subject of this appeal.  In a January 2009 letter the RO informed the Veteran that the reductions would take effect April 1, 2009. 

The Board notes that the Veteran's VA treatment and private treatment records have been obtained.  The Veteran has been provided VA medical examinations.  The Veteran has provided testimony at a Travel Board hearing and submitted private treatment records and medical statements.  Neither the Veteran nor his representative has indicated that there is any additional evidence that should be obtained to substantiate the claim. 

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the Board will address the merits of the claims.

Diabetes Mellitus Claim

The 40 percent rating for diabetes mellitus was in effect from July 12, 2005, through April 1, 2009.  As the rating was in effect for less than five years, the provisions of 38 C.F.R. § 3.344(a),(b), which provide additional regulatory hurdles to rating reductions, do not apply.  The provisions of 38 C.F.R. § 3.344(c) hold that ratings in effect for less than five years can be reduced upon a showing that the disability has improved.

The Veteran received notice of the proposed reduction of his 40 percent rating for diabetes mellitus in a November 2008 letter; he was notified of his right to submit additional evidence and request a predetermination hearing.  A January 2009 rating decision reduced the rating for the Veteran's disability rating for diabetes mellitus from 40 percent to 20 percent, effective April 1, 2009.  Thus, he was given proper notice and time to respond before the rating for diabetes mellitus was reduced.  38 C.F.R. § 3.105. 

In Brown v. Brown, 5 Vet. App. 413 (1993), the Court of Appeals for Veterans Claims (Court) identified general regulatory requirements which are applicable to all rating reductions, including those which have been in effect for less than five years.  Pursuant to 38 C.F.R. § 4.1, it is essential, both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history. Brown, 5 Vet. App at 420.  Similarly, 38 C.F.R. § 4.2, establishes that "[i]t is the responsibility of the rating specialist to interpret reports of examination in light of the whole record history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of the disability present."  Id.  The Court has held that these provisions "impose a clear requirement" that rating reductions be based on the entire history of a veteran's disability.  Id. 

Furthermore, per 38 C.F.R. § 4.13, the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  See Brown v. Brown, 5 Vet. App. at 420-421; see also 38 C.F.R. §§ 4.2, 4.10.  A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor unless VA concludes that a fair preponderance of evidence weighs against the claim.  Brown, 5 Vet. App. at 421.

Under the provisions of Diagnostic Code 7913 for diabetes mellitus, a 100 percent rating is warranted where there is a requirement for more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  A 60 percent rating is warranted where there is a requirement for insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 40 percent rating is appropriate where there is a requirement for insulin, restricted diet, and regulation of activities.  A 20 percent rating is warranted where there is a requirement for insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  A 10 percent rating is appropriate where the diabetes is manageable by restricted diet only.  38 C.F.R. § 4.119, Diagnostic Code 7913.

The definition of "regulation of activities" in the criteria for a 100 percent rating, that is, the "the avoidance of strenuous occupational and recreational activities," also applies to the "regulation of activities" criterion for a 40 or 60 percent rating under Diagnostic Code 7913. 

In addition, the criterion of "regulation of activities" requires medical evidence that occupational and recreational activities have been restricted by the diabetes.  Camacho v. Nicholson, 21 Vet. App. 360, 363-65 (2011).  Moreover, because of the successive nature of the rating criteria, such that the evaluation for each higher disability rating includes the criteria of each lower disability rating, each of the criteria listed in the 40 percent rating must be met in order to warrant such a rating.  The provisions of 38 C.F.R. § 4.7 pertaining to a higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating, do not apply.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2011) (where there are successive rating criteria as in DC 7913, to grant a higher rating where only two out of three criteria are met would eviscerate the need for different ratings since symptoms established for either rating might be the same). 

An August 2007 rating decision granted the Veteran service connection and a 20 percent rating for diabetes mellitus effective from July 12, 2005.  By a June 2008 rating decision, the RO changed the Veteran's rating for his diabetes mellitus from 20 percent to 40 percent effective from July 12, 2005, the date of service connection.  The RO noted that the 40 percent rating was assigned based on a medical opinion that the Veteran's ability to exercise was restricted due to his diabetes mellitus.  As noted above, the 40 percent rating was reduced to 20 percent effective April 1, 2009, and the Veteran seeks restoration of the 40 percent rating.

The Board finds that the medical evidence of record from July 2005 to April 2009 reflects improvement in the Veteran's diabetes mellitus condition, to include an ability to function under ordinary conditions of life.  A July 2007 VA medical examiner reported that the Veteran had a history of hypoglycemic reactions once per month or so.  The examiner also noted that the Veteran had not been hospitalized for ketoacidosis or hypoglycemic reactions.  The Board notes that a September 2008 VA examination reveals that the Veteran had no hypoglycemic reactions or ketoacidosis.  As such the September 2008 VA examination report shows an improvement in the Veteran's condition.  

Improvement in the Veteran's condition is also shown by the Veteran's private treatment records.  A November 2005 record notes that the Veteran had uncontrolled diabetes mellitus and uncontrolled weight gain.  The physician recommended that the Veteran exercise and lose weight.  A March 2006 treatment record also noted that the Veteran had uncontrolled diabetes mellitus and a recommendation that the Veteran exercise.  Weight gain, however, was noted to be controlled.  Although this record shows that the Veteran's still had uncontrolled diabetes mellitus, it does show that as far as uncontrolled weight gain, his condition had improved.  

A September 2006 private treatment record notes that the Veteran's diabetes mellitus was now stable and contains a recommendation for an exercise program.  This record indicates that the Veteran's diabetes mellitus was now controlled and thus the Veteran's condition had improved in regards to both control of diabetes and control of weight gain.  Additionally, all these records indicate that the physician wanted the Veteran to exercise.

With regard to a November 2007 letter from the Veteran's private physician regarding ability to exercise, the letter is very brief.  The Veteran's treating physician stated that the Veteran was insulin dependent and that his diet and ability to exercise were restricted due to his medical condition.  The Board does not find the private physician's statement to the effect that the Veteran's ability to exercise was restricted to be as probative as the other medical evidence of record.  The Board notes that the private physician's treatment records of the Veteran indicate that he was advising the Veteran to exercise, which contradicts his November 2007 opinion.  Furthermore, VA examination reports dated in July 2007 and September 2008 each indicate a thorough examination of the Veteran and both VA examiners specifically noted that the Veteran was not restricted in ability to perform strenuous activities.  

The Veteran testified at his August 2011 hearing that his diabetes required insulin, restricted diet and regulation of activities.  The Veteran stated that he had not been hospitalized due to his diabetes.  The Board finds that the opinions by the VA medical examiners are more probative than the Veteran's assertions as to whether the Veteran's diabetes mellitus requires regulation of activities.  

As the most probative evidence and the greater weight of the evidence indicate that the Veteran's diabetes mellitus did not require regulation of activities, the Veteran did not meet the criteria for a 40 percent rating for diabetes mellitus.  As noted above, a 40 percent rating requires that all of the criteria of Diagnostic Code 7913 be met, i.e., requiring insulin, restricted diet, and regulation of activities.  

Based on the foregoing, the Board finds that the Veteran is not entitled to a restoration of a 40 percent disability rating for diabetes mellitus, as the record indicates that he did not meet or approximate the criteria for a 40 percent rating and reflects improvement in his condition under ordinary conditions of life. 

The Board has also considered the doctrine of reasonable doubt but has determined that it is not applicable to the claim because the preponderance of the evidence is against the claim.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Lumbar Spine Claim

After a review of the all of the evidence in this case, the Board finds that reduction of the disability rating for degenerative joint and disc disease of the lumbar spine from 20 percent to 10 percent was not proper, and a restoration of the 20 percent rating from April 1, 2009 is warranted.

The Veteran was granted service connection for lumbar spine disability by a June 2008 rating decision.  This decision assigned the Veteran a 20 percent rating effective from July 12, 2006.  The record reveals that the Veteran was given the proper notice prior to reduction of his 20 percent rating to 10 percent effective April 1, 2009.  In this case the Veteran's 20 percent rating for his lumbar spine disability was in effect less than five years.  

The Veteran testified at an August 2011 Board hearing that he continued to have back pain most of the time, and he said that he had to take three Vicodin a day for the pain.  He reported that he had tried physical therapy but that it had not helped him.  

The Board notes that June 2003 private records indicate that the Veteran had spinal muscle spasms.  Although this record is prior to the grant of service connection, it is evidence showing that the Veteran has intermittent back spasms.  

A July 2007 VA examination reports notes that the Veteran had low back pain and that he used a walker and a scooter because of the pain.  

A September 2007 letter from the Veteran's chiropractor notes that the Veteran had been given Valium and Darvon to help with pain and muscle spasms.

On VA examination in September 2008 the Veteran reported that his low back condition has continued to get worse over the years.  He stated that he now uses a motorized scooter to travel longer distances due to his constant back pain.  He said that his back "tightens up" on him frequently.  He reported that he had just received a back injection from his civilian doctor.  He said that he had trouble putting on his socks.  The examiner noted that there was history of decreased motion, stiffness, and spasms.  It was noted that the Veteran was unable to walk more than a few yards.  Examination revealed the Veteran's gait to be slow and guarded, but otherwise normal.  The examiner did not find muscle spasm, localized tenderness, or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  The Veteran had 70 degrees of forward flexion, with pain beginning at 55 degrees.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is provided for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Considering DeLuca v. Brown, 8 Vet. App. 202 (1995), the Board finds that the Veteran's lumbar spine disability met the criteria for a 20 percent rating and that the reduction of the Veteran's lumbar spine disability rating to 10 percent was not proper.  Considering pain on motion the Veteran only had 55 degrees of painless motion.  Furthermore, the Veteran had had an injection of the lumbar spine just three days prior to the VA examination and the Veteran reported that he was feeling better than usual.  This would indicate that any findings of the September 2008 VA examination might not reflect the usual degree of severity of the Veteran's lumbar spine disability.  The Board notes that the record reveals that the Veteran has had low back muscle spasms and has difficulty walking due to his low back pain.  The medical evidence of record does not indicate that the Veteran's lumbar spine disability reflected improvement in his condition under ordinary conditions of life.  

Because the records do not show that the Veteran's degenerative joint and disc disease of the lumbar spine had improved, the Board finds that there is no basis in the record to conclude that the Veteran had attained improvement in the service-connected lumbar spine disability under the ordinary conditions of life.  Under these circumstances, the Board finds that the evidence of record at the time of the January 2009 rating decision did not support a reduction of the 20 percent evaluation assigned for the degenerative joint and disc disease of the lumbar spine, and that the criteria for restoration of a 20 percent rating have been met. 


ORDER

As the reduction of the rating for diabetes mellitus, from 40 to 20 percent, effective April 1, 2009 was proper, restoration of a higher schedular rating is denied. 

Restoration of a 20 percent disability rating for degenerative joint and disc disease of the lumbar spine, effective April 1, 2009, is granted, subject to the law and regulations governing the payment of monetary benefits.  



____________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


